Title: To James Madison from Charles Pinckney, 8 July 1801
From: Pinckney, Charles
To: Madison, James


Dear Sir
July 8: 1801 In Charleston
In conformity with your request I now acknowledge the receipt of Your favour & the inclosures. Instructions Commission Letter of Credence, cypher Passports & Letters to Messieurs Willink Staphorst & Hubbard. As I shall take at least two thirds of my Outfit in Europe You will my dear sir oblige me by writing to them soon to answer my Drafts for as much of the Outfit as I choose to draw for on them, as well as my salary as Your letter is not quite explicit as to the Outfit. If I can negotiate the Bill I shall only draw for about two or three thousand Dollars here on the Treasurer at Washington & will thank you to authorise his honouring my Draught to that amount.
I am aware the Part I took in the Election here & in politics for the last 5 or 6 Years will draw down upon my nomination a great deal of opposition from the federalists, & I shall depend upon You & my friends at Washington so to manage my nomination as to prevent the affront of a rejection. From being in New York at the time You must remember the Part I took in Congress on the Question of the Misissipi treaty & the share I had in preventing the treaty with the Occlusion of the River, from being then adopted. This will prove that even at that time, I was not unacquainted with the Interests of the Western Country or its rights or Boundaries & that I am entitled to some support & consideration from it’s friends. Knowing that it will give all the highflying federalists & old Tories here, whose hatred for me seems to increase, the greatest pleasure to have me rejected I am anxious to disappoint them & trust my friends will exert themselves to do so, with the same Zeal & sincerity that I have always exerted myself to support the republican interest here at the risque of every personal inconvenience & family Derangement. General Pinckney & his Brother the Major have never spoken to me since the Presidential Election & You can easily find from conversing with Major Butler & Colonel Hampton—General Sumpter & all our friends here how hostile the federal interest are to me. I think however it is crumbling into nothing & that a firm Determination on the part of Government to support all their own friends & keep its offices & influence in their hands will forever fix & secure the present administration.
I am hopeful to sail in ten days & shall observe with great attention & Diligence all Your instructions & Write You very frequently. If nothing prevents my arrival at Paris, to which Place I am bound, Via Havre or Amsterdam, I am trying to reach Madrid early in October & shall use every Exertion to do so. With great respect & affectionate respect I am dear sir Yours Truly
Charles Pinckney

I have drawn for Three thousand Dollars only of my Outfit which Bills will go on next Week. To refresh Your Memory on the subject of the agency I had on the former Misissipi Question I send you the inclo[s]ed being some of the copies I had left as it was printed for the Use of the then Southern Members.
 

   
   RC (PPRF). Postmarked Charleston, 20 July; docketed by Wagner as received 31 July, with the notation: “Mr. Gallatin will honor his bill.” For enclosure, see n. 2. The editors believe this letter is the one calendared as 6 July 1801 in the lists probably made by Peter Force (DLC, series 7).



   
   In August 1786, when Congress debated the proposed Jay-Gardoqui treaty, Pinckney had led the attack of southern states against the possible closing of the Mississippi River to American navigation—a concession Jay was willing to make in exchange for Spanish commercial concessions. Although not a member of Congress, JM was in New York in late July-early August of that year and during his absence was kept informed of the debates by Monroe (Monroe to JM, 11 Aug. 1786, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 9:91–92).



   
   Mr. Charles Pinckney’s Speech, in Answer to Mr. Jay … August 16, 1786 ([New York, 1786]; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 19926). A copy of this privately printed speech is in the Madison collection of printed materials, Rare Book Division, Library of Congress (see American Historical Review, 10 [1904–5]: 817–27).


